Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 3rd, 2021 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Non-Final Office Action dated August 3rd, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations are unclear since claim 1 has been amended to include the limitations of claim 5, without cancelling claim 5. As a result, claims 5 and 1 claim “a monomer unit (3)” and then further claim “a 
In line 2 of claim 6, the reference to “the monomer unit (3)” is unclear for the reasons described above regarding the singular or plural identity of the entity(s) “monomer unit (3)”. As stated above, for compact prosecution, the monomer (3)’s will be interpreted as the same entity, thereby making claim 5 not further limiting, and claim 6 effectively dependent to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. 4965163 A), hereinafter Suzuki, in view of Bar-Haim et al. (U.S. 2018/0074424 A1), hereinafter Bar-Haim.
Regarding claims 1, 3, and 5, Suzuki teaches a liquid developer (Liquid Developer (K); Col. 19, Line 19) comprising: a toner particle (Compound No. 12; Col. 19, line 21 and Carbon Black #40; Col. 13, line 66); a carrier liquid (Isopar L; Col. 13, line 67); and a toner particle dispersant (Col. 10, line 52 - Col. 11, line 2), wherein the toner particle contains a resin (Compound No. 12; Col. 19, line 21 and Col. 7 + 8) including: a monomer unit (1) (unit designated by "z" in compound 12; 
Suzuki does not teach that the toner particle dispersant is a basic toner particle dispersant or that a molar ratio of the monomer unit (1) (unit designated by "z" in compound 12; Col. 7+8) and the monomer unit (3) (unit designated by "y" in compound 12; Col. 7+8) in the resin (Compound No. 12; Col. 7 + 8), the monomer unit (1) : the monomer unit (3), is 1.2 :1.0 to 15.0 to 1:0. Rather, Suzuki teaches that said ratio is 1.0 :1.0 in Compound No. 12 (Col. 7 + 8). However, Suzuki does teach that, in the terpolymer of the invention of Suzuki (of which Compound No. 12 is an embodiment), the molar ratio of the monomer unit (1) (denoted by "c"; Col. 4 line 48) to the monomer unit (3) (denoted by "b"; Col. 4 line 48) is 0.005 to 0.195 : 0.195 to: 0.005 (Col. 4 line 49). This ratio, in its broadest interpretation, correlated to a ratio range of 0.026 : 1.0 to 39.0 : 1.0. This range fully encompasses the claimed range of 1.2 : 1.0 to 15.0 to 1.0. Furthermore, Suzuki teaches that the use of the terpolymer improves the dispersing characteristic (which would impact the Applicant’s storage stability metric; see [0075] of Applicant’s Specification, “redispersed”) of the liquid developer (Col. 4, Lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the ratio the third and second repeat units of Compound No. 12 of Suzuki (analogous to monomer (1) : monomer (3) of instant claim) to be at least within the broad range of 0.026 : 1.0 to 39.0 : 1.0, as implicitly disclosed by Suzuki. Since Compound No. 12 is a non-limiting example (see Col. 6, lines 65-68), one of ordinary skill would expect similar results for any modified content ratio within the disclosed ranges (which implicitly translates to the aforementioned 0.026 : 1.0 to 39.0 : 1.0 ratio range). It would have also been obvious to further optimize this ratio range to a smaller range such as the claimed range of 1.2 : 1.0 to 15.0 :1.0. As the implicit prior art range is broadest interpretation calculated from individual content ranges, one of ordinary skill in the art would expect that the actual working or optimal range with respect to 
Bar-Haim teaches a known liquid developer (abstract) for electrophotography (see [0001]) comprising: a tone particle (pigment and resin, abstract); a carrier liquid (abstract); and toner particle dispersant (abstract), wherein the tone particle (pigment and resin, abstract) includes a resin having an acidic side group (analogous to monomer 3 of the instant claim 1). Bar-Haim further teaches that the dispersant is a basic toner particle dispersant ([0054]).

Regarding claims 2, 4, and 6, Suzuki (optimized as described above) defines the content of the monomers with the molar ranges of: monomer (1) : monomer (2) : monomer (3) = 0.195 to 0.005 : 0.99 to 0.8 : 0.005 to 0.195 ; and the molar ratios of: monomer (1) : monomer (3) = 1.2 : 1.0 to 15.0 to 1.0. These bounds implicitly result in the following content ranges for the monomers of modified Compound No. 12 of Suzuki: monomer (1) content = 6.7 to 73 mass %; monomer (2) content = 25.8 to 91.8 mass %; and monomer (3) content = 1.2 to 11.7 mass %. The ranges all either overlap with (1 and 2) or are wholly within (3) the ranges of the instant claims. Specifically, the prior art ranges for monomer units (1) and (2) overlap with the claimed ranges for the values of 17 to 73 mass% and 25.8 to 74 mass%, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content ranges of monomer units (1) and (2) to be 17 to 73 mass% and 25.8 to 74 mass%, 

Response to Arguments
Applicant’s arguments, see page 5-8, filed November 3rd, 2021, with respect to the rejection(s) of claim(s) 1-7 and 9, now amended claim 1 (and dependents), 
Applicant’s arguments that none of the examples of Suzuki teach the monomer ratio in the newly amended range of “1.2 : 1.0 to 15.0 to 1.0” is found to be persuasive and the amended claim 1 traverses the original rejection. However, upon further consideration, this feature of the newly amended claim 1 is found to be obvious over Suzuki as described above. While it is acknowledged that the applicant’s empirical data does demonstrate unexpected results of its upper bound of 15.0 to 1.0 (relative to Suzuki’s implied upper bound of 36 to 1.0) in regards to storage stability, the applicant’s empirical support of its lower bound of 1.2 : 1.0 in regards to adhesiveness is found to not be persuasive. Notably, Applicant’s Examples 11 and 12, which are cited by the applicant in their argument as having both adhesiveness and storage stability which are highly excellent due to falling within the claimed range, are shown to have B (in the PE trials) and C (in the OPP trials) ratings for Adhesiveness; These results are identical (or worse, in the case of Ex 10’s OPP trial) to the results of Examples 9 and 10, which are cited in the Applicant’s argument as having adhesiveness which is poor in comparison to the in-range examples (which includes 11 and 12) due to falling below the claimed range. Thus, the applicant’s empirical data fails to differentiate the claimed range from values below said range. 


Applicant’s arguments, see page 8, filed November 3rd, 2021, with respect to the rejection of claim 8, now part of amended claim 1, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that “Bar-Haim does not teach or suggest the features noted above that are lacking in Suzuki. Furthermore, Bar-Haim does not teach anything to indicate to one having ordinary skill in the art that the combination of features recited by amended claim 1 would result in the benefit discussed above.” However, applicant does speak to any part of the previous rejection or the reference of Bar-Haim, or provide any reasoning to support these arguments. It is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737          

/PETER L VAJDA/         Primary Examiner, Art Unit 1737   
01/15/2022